DETAILED ACTION
Claims 1 and 3-13 are pending before the Office for review.
In the response filed February 23, 2022:
Claims 1 and 7 were amended.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6 and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 27, 2020.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al (U.S. Patent Application Publication 2016/0351388).
With regards to 7, Liu renders obvious a method of processing a surface of a workpiece using a semiconductor processing composition the composition comprising discloses complexing agent may be selected from the group including glutamic acid) and at least one selected from the group consisting of histidine, cysteine and glycine (Paragraph [0038] discloses reducing agent is contemplated as glycine) in a condition in which the temperature of the composition is from about 20°C to 50°C (Paragraph [0048]) which overlaps Applicant’s claimed amount of 20 to 40°C. Barnes further discloses the inclusion of a complexing agent wherein the complexing agent may be glutamic acid (Ma1) (Paragraph [0034]) in amounts from about 1 to about 30% (Paragraph [0029]) and a reducing agent wherein the reducing agent may be one from the group comprising glycine, (Ma2) (Paragraph [0038]) in amounts from about 0.01% to about 10% (Paragraph [0029]) which provides mass ratios which overlap Applicant’s current claims values of Mass ration Ma1/Ma2 is 0.1 to 20.  Liu further teaches that the composition of the invention may be diluted and upon dilution of the weight percent values of the components in the concentrated composition will change as a factor of the dilution factor (Paragraph [0029]) wherein the dilution may range form about 1:1 to about 2500:1 (Paragraph [0041]) which would cut concentration of the glutamic acid to amounts 0.5 wt% or less depending on the dilution factor rendering obvious Applicant’s claimed amount of form 0.001 mass$ to 0.5 mass% with respect to a total mass of the semiconductor processing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I) 
Liu does not explicitly disclose processing a surface of a workpiece having an expose cobalt surface and the composition comprises ammonia.
However Liu discloses wherein the method comprises removing post etch residue comprising cobalt residue from a surface comprising a barrier layer comprising cobalt (Paragraphs [0017], [0022]) rendering obvious processing a surface of a workpiece having an expose cobalt surface wherein the composition comprises a basic compound including ammonium hydroxide (Paragraph [0033]) wherein the ammonium hydroxide can be used interchangeably within ammonia (Paragraph [0024]) rendering obvious a composition comprising ammonia.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Liu to include a cobalt layer as rendered obvious by the embodiment of Liu because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired workpiece processing using the cobalt layer as rendered obvious by the embodiment of Liu. MPEP 2143D
With regards to claim 8, the modified teachings of Liu discloses wherein, in the process, the composition and the exposed cobalt surface are brought into contact with each other for about 5 sec to about 10 minutes (Paragraph [0048]) which overlaps Applicant’s claimed amount of from 30 to 60 second. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)

Allowable Subject Matter
Claims 12-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 12-13 were previously rejected Shi in view of Sunahara and Miller. However Applicant’s arguments and amendments filed September 7, 2021 has overcome the rejection of record. A processing method, comprising a process of processing a surface of a workpiece having an exposed cobalt surface using a semiconductor processing composition according for processing the exposed cobalt surface in a condition in which the temperature of the composition is 20 to 40°C, wherein the semiconductor processing composition comprises a compound having a structure in which glutamic acid and at least one selected from the group consisting of histidine, cysteine and glycine are peptide-bonded; and a content of the compound having a structure in which glutamic acid and at least one selected from the group consisting of histidine, cysteine and glycine are peptide-bonded is 0.001 mass% to 0.05 mass%. While the cited prior art of Sunahara discloses a peptide bounded amino acid, Applicant’s arguments that Sunahara teaches an amount outside Applicant’s claimed amount is found persuasive. A further search of the prior art fails to produce analogous art which teaches or renders obvious Applicant’s claimed invention.

Response to Arguments
Applicant's arguments filed February 23, 2022 have been fully considered but they are not persuasive.

Applicant argues on pages 6-9 of Applicant’s response that the cited prior are fails to teach or render obvious Applicant’s newly amended claims. In particular, Applicant 
It is the Examiner’s position that Liu renders obvious Applicant’s claim including newly added limitation of “Ma1 ranges from 0.001 mass% to 0.5 mass% with respect to a total mass of the semiconductor processing composition.” Liu teaches that the composition of the invention may be diluted and upon dilution of the weight percent values of the components in the concentrated composition will change as a factor of the dilution factor (Paragraph [0029]) wherein the dilution may range from about 1:1 to about 2500:1 (Paragraph [0041]) which would cut concentration of the glutamic acid to amounts within Applicant’s claimed amount. 
With regards to Applicant’s argument of unexpected results with regards to the concentration however Applicant has not shown the criticality of the claimed range. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Applicant’s specification discloses an upper limit of 1.5 mass%, 1 mass percent and 0.5 mass% and has not provided a sufficient number of tests to demonstrate the criticality of the claimed range. As such Applicant’s arguments are found unpersuasive. As to the dependent claim it remains rejected as no separate arguments have been provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713